Citation Nr: 0012979	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  97-20 208A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased evaluation for a post-
operative prostatectomy for cancer of the prostate, currently 
evaluated as 10 percent disabling.

2.  Whether the veteran's claim of entitlement to service 
connection for a status-post modified radical mastectomy for 
left breast cancer, claimed as due to exposure to herbicides, 
is well grounded.

3.  Whether the veteran's claim of entitlement to service 
connection for a status post resection of solitary rib 
metastasis for adenocarcinoma of the right ribs, claimed as 
due to exposure to herbicides, is well grounded.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.  Service in Vietnam is indicated by the evidence of 
record.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied the veteran's claims of entitlement to service 
connection for a status-post modified radical mastectomy for 
left breast cancer and entitlement to service connection for 
a status post resection of solitary rib metastasis for 
adenocarcinoma of the right ribs.  By that decision, the RO 
also granted service connection for a post-operative 
prostatectomy for cancer of the prostate and assigned a 
noncompensable disability rating.  The veteran subsequently 
filed a timely appeal regarding the noncompensable disability 
rating assigned.

In a December 1998 rating decision, the RO granted an 
increased rating of 10 percent for the veteran's service-
connected post-operative prostatectomy for cancer of the 
prostate.  In AB v. Brown, 6 Vet. App. 35 (1993), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") held that on a claim for 
an original or increased rating, the veteran will generally 
be presumed to be seeking the maximum benefit allowed by law 
and regulation, and it follows that such a claim remains in 
controversy where less than the maximum benefit available is 
awarded.  In this case, the veteran has continued to express 
disagreement with the assigned disability rating.

In the February 1997 rating decision, the RO assigned an 
effective date of November 7, 1996 for the veteran's post-
operative prostatectomy for cancer of the prostate.  The 
veteran subsequently filed a timely Notice of Disagreement 
regarding the effective date assigned, and in April 1997, the 
RO responded by issuing a Statement of the Case.  However, to 
the Board's knowledge, the veteran did not submit a timely 
(VA Form 9) Substantive Appeal with respect to the issue of 
an earlier effective date.  Thus, this matter is not 
presently before the Board on appeal.  38 U.S.C.A. §§ 7105, 
7108 (West 1991); 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.303 
(1999).

REMAND

In his June 1997 Substantive Appeal (VA Form 9), the veteran 
appeared to indicate that he wished to appear before a member 
of the Board at the RO.  In April 2000, the Board sent a 
letter to the veteran requesting clarification as to whether 
he desired a personal hearing before a member of the Board.  
In a signed response received later that month, the veteran 
indicated that he wished to attend a personal hearing before 
a member of the Board at the RO.  

Because the Board may not proceed with an adjudication of the 
veteran's claim without affording him an opportunity for a 
personal hearing, a remand is required.  See 38 U.S.C.A. 
§ 7107(b) and 38 C.F.R. § 20.700(a) (1999).  Thus, to ensure 
full compliance with due process requirements, this case is 
remanded for the following action:

The RO should schedule the veteran for a 
travel board hearing at the RO in 
Phoenix, Arizona.  Appropriate 
notification should be given to the 
veteran and his representative, and such 
notification should be documented and 
associated with the veteran's claims 
folder.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


